In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Robbins, J.), entered July 13, 1992, which, upon the granting of the defendants’ motions to dismiss the complaint for failure to establish a prima facie case, made at the close of the plaintiffs’ case, is in favor of the defendants and against them.
Ordered that the judgment is affirmed, without costs or disbursements.
The plaintiff Kristen Graziano was allegedly injured when she fell inside of a store owned by the defendant J.C. Penney Co., Inc. At trial, the plaintiffs presented evidence that the fall was caused by a piece of gum or candy that was stuck on the floor of the store. However, at the end of the plaintiffs’ case, the court granted the defendants’ motions to dismiss for failure to establish a prima facie case. The court did not err in granting the dismissal because there was no evidence that the defendants had actual or constructive notice of the allegedly dangerous condition (see, Gordon v American Museum of Natural History, 67 NY2d 836; Scirica v Ariola Pastry Shop, 171 AD2d 859; cf., Weisenthal v Pickman, 153 AD2d 849).
We have examined the plaintiffs’ remaining contentions and find them to be without merit. O’Brien, J. P., Pizzuto, Joy and Krausman, JJ., concur.